                                   Case 2:18-cv-05027-NIQA Document 3 Filed 12/11/18 Page 1 of 2




                                                         UNITED STATES DISTRICT COL'RT
                                                       EASTERN DISTRICT OF PENNSYLVANIA

                     ANDREW R. PERRONG                                       )
                     1657 The Fairway #131 Jenkintown, PA 19046              )
                                                                             )
                                                                             )
                                                    Plaintiff,               )      Civil Action
                                                            vs.              )                No. 18-5027
                                                                             )
                    OX CAR CARE, INC                                         )                            ..'
                    8.AL                                                     )                            t'.>

                                    Defendants.                              )   Jury Trial Demanded                                   F'lED
                                                                                                                                        t   J.   J   -.W#I




                                                                                                                                                             ot8
                                                                  PROPOSED ORDER:

                                                                                                           f''\_   r~
                    The Court has considered the parties' stipulation for extension of time. Findin'g,th t go                    a cause             ,.      '· ·


...   ___ ------.-- exists,
                       __
                            the stipulation is GRANTED. It is hereby ordered that Defendants shall have up to and
                      ......,.   __,._    ...---~
                                                                                      .  - - . - - ·--
                                                                                          --,..,--   ""                 --.,.,.._---
                    including January 7, 2019 to respond to the case.

                                                                                  BY THE COURT:
                    Dated:               .J)e-c · I I J ~ ly




                                                                         2
                      /). UNITED sfl
          Case 2:18-cv-05027-NIQA    TES DISTRICT
                                  Document 3 Filed COURT
                                                   12/11/18 Page 2 of 2
                      rfASTERN DISTRICT OF PENNSYLVANIA

   ANDREW R. PERRONG                                        )
   1657 The Fairway #131 Jenkintown, PA 19046               )
                                                            )
                                                            )
                        Plaintiff,                          )       Civil Action
                                vs.                         )                 No. 18-5027
                                                            )
  OX CAR CARE, INC                                          )
  Et. Al.                                                   )
                  Defendants.                               )      Jury Trial Demanded
                                                                                                     C'.::.C . ~ WiS ,

                            STIPt;LATION FOR EXTENSION OF TIME

          IT IS HEREBY STIPULATED AND AGREED between Plaintiff and all named

  Defendants that they be granted until JANUARY 7, 2019 to file a responsive pleading to the

  Plaintiffs complaint. Counsel for the Defendants has consulted with the Plaintiff who has

· --consented 10; the relief requested. Th~elief requested hereinis._fru:.goo_d _cause _and will_nQLf~esult

  in undue delay in the administration of this case, especially given the intervening holiday season.

  No other enlargements of time have been previously requested in this case. No dates have been

  set for a pre-trial conference or trial. WHEREFORE, the parties stipulate that the Court extend

  the time for responding to Plaintiffs' Complaint to January 7, 2019.

  Dated: December 6, 2018


                                                                                         Andrew Perrong
                                                                                          Plaintiff Pro-Se
                                                                                  1657 The Fairway #131
                                                                                   Jenkintown, PA 19046
                                                                                    Phone: 215-791-6957
                                                                                Facsimile: 888-329-0305
                                                                                andyperrong~gmail .com
